DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-20 of U.S. Patent No. 11,129,096. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the US patent are the method claims of claims of the current application. 

US Application
US patent No. 11,129,096
1. A non-transitory computer-readable medium storing computer-executable instructions that, when executed, cause: causing transmission, to an end node of a low power wide area network, of one or more parameters of a signal to be transmitted by the end node; receiving, from each gateway of a plurality of gateways of the low power wide area network, data indicative of a time at which a respective gateway of the plurality of gateways received the signal transmitted, according to the one or more parameters, from the end node; and based at least in part on the data indicative of the times at which the respective gateways each received the signal from the end node, determining a geolocation of the end node.
6. A method comprising: causing transmission, to an end node of a low power wide area network, of one or more parameters of a signal to be transmitted by the end node; receiving, from each gateway of a plurality of gateways of the low power wide area network, data indicative of a time at which a respective gateway of the plurality of gateways received the signal transmitted, according to the one or more parameters, from the end node; and based at least in part on the data indicative of the times at which the respective gateways each received the signal from the end node, determining a geolocation of the end node.
2. The non-transitory computer-readable medium of claim 1, wherein the one or more parameters comprise a power at which the signal is to be transmitted.
7. The method of claim 6, wherein the one or more parameters comprise a power at which the signal is to be transmitted.
3. The non-transitory computer-readable medium of claim 2, wherein the power is based on at least one of: an estimated distance between the end node and at least one of the plurality of gateways, and a presence, or lack thereof, of an obstruction between the end node and the at least one of the plurality of gateways.
8. The method of claim 7, wherein the power is based on at least one of: an estimated distance between the end node and at least one of the plurality of gateways, and a presence, or lack thereof, of an obstruction between the end node and the at least one of the plurality of gateways.
4. The non-transitory computer-readable medium of claim 1, wherein the one or more parameters comprise a first channel on which the end node is to transmit the signal, and wherein the first channel is based on interference on a different second channel.
9. The method of claim 6, wherein the one or more parameters comprise a first channel on which the end node is to transmit the signal, and wherein the first channel is based on interference on a different second channel.
5. The non-transitory computer-readable medium of claim 1, wherein the one or more parameters comprise a time at which the end node is to transmit the signal, and wherein the time is based on a periodic interference in an environment in which the end node and the plurality of gateways operate.
10. The method of claim 6, wherein the one or more parameters comprise a time at which the end node is to transmit the signal, and wherein the time is based on a periodic interference in an environment in which the end node and plurality of gateways operate.
6. The non-transitory computer-readable medium of claim 1, wherein the one or more parameters comprise an attribute of a waveform of the signal.
11. The method of claim 6, wherein the one or more parameters comprise an attribute of a waveform of the signal.
7. The non-transitory computer-readable medium of claim 6, wherein the attribute of the waveform of the signal comprises two or more maxima and minima.
12. The method of claim 11, wherein the attribute of the waveform of the signal comprises two or more maxima and minima.
8. A non-transitory computer-readable medium storing computer-executable instructions that, when executed, cause: causing transmission, to an end node of a low power wide area network, of a set of instructions to determine a channel on which a signal is to be transmitted by the end node; causing the end node to transmit the signal on a channel determined by execution of the set of instructions by the end node; identifying a plurality of receipt times, each receipt time of the plurality of receipt times indicative of a time at which the signal was received, on the channel, by a respective gateway of a plurality of gateways of the low power wide area network; and based at least in part on the plurality of receipt times, determining a geolocation of the end node.
13. A method comprising: causing transmission, to an end node of a low power wide area network, of a set of instructions to determine a channel on which a signal is to be transmitted by the end node; causing the end node to transmit the signal on a channel determined by execution of the set of instructions by the end node; identifying a plurality of receipt times, each receipt time of the plurality of receipt times indicative of a time at which the signal was received, on the channel, by a respective gateway of a plurality of gateways of the low power wide area network; and based at least in part on the plurality of receipt times, determining a geolocation of the end node.
9. The non-transitory computer-readable medium of claim 8, wherein the plurality of gateways comprise a gateway-channel cluster in which each gateway operates on the same channel at a given time, and wherein the channel on which each gateway in the gateway-channel cluster operates corresponds to the channel on which the signal will be transmitted by the end node.
14. The method of claim 13, wherein the plurality of gateways comprise a gateway-channel cluster in which each gateway operates on the same channel at a given time, and wherein the channel on which each gateway in the gateway-channel cluster operates corresponds to the channel on which the signal will be transmitted by the end node.
10. The non-transitory computer-readable medium of claim 8, wherein the instructions, when executed, further cause: causing transmission, to at least one gateway of the plurality of gateways, of an instruction to tune a transceiver of the at least one gateway to the channel, wherein the signal is received by the at least one gateway via the respective transceiver tuned to the channel.
17. The method of claim 14, further comprising: causing transmission, to at least one gateway of the plurality of gateways, an instruction to tune a transceiver of the at least one gateway to the channel, wherein the signal is received by the at least one gateway via the respective transceiver tuned to the channel.
11. The non-transitory computer-readable medium of claim 10, wherein the instruction to tune the transceiver of the at least one gateway to the channel further comprises a time to tune the transceiver of the at least one gateway to the channel, and wherein the transceiver of the at least one gateway is tuned to the channel at the time.
18. The method of claim 17, wherein the instruction to tune the transceiver of the at least one gateway to the channel further comprises a time to tune the transceiver of the at least one gateway to the channel, and wherein the transceiver of the at least one gateway is tuned to the channel at the time.
12. The non-transitory computer-readable medium of claim 8, wherein the instructions, when executed, further cause: causing transmission, to the end node, of an instruction for the end node to transmit the signal at a pre-determined time, wherein the signal is transmitted by the end node at the pre-determined time.
15. The method of claim 13, further comprising: causing transmission, to the end node, of an instruction for the end node to transmit the signal at a pre-determined time, wherein the signal is transmitted by the end node at the pre-determined time.
13. The non-transitory computer-readable medium of claim 8, wherein the signal is transmitted by the end node at a power of between about 0.5 Watts and about 1 Watt.
16. The method of claim 13, wherein the signal is transmitted by the end node at a power of between about 0.5 Watts and about 1 Watt.
14. The non-transitory computer-readable medium of claim 8, wherein the instructions, when executed, further cause: causing the end node to transmit a pre-notification communication indicating a time at which the end node will transmit the signal.
19. The method of claim 13, further comprising: causing the end node to transmit a pre-notification communication indicating a time at which the end node will transmit the signal.
15. The non-transitory computer-readable medium of claim 14, wherein the pre-notification communication further comprises the channel.
20. The method of claim 19, wherein the pre-notification communication further comprises the channel.
System claim, claims 16-30 includes the same limitations as claims 6-20.
Claims 6-20 include the limitations of the system claims 16-30.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643